Exhibit 10.2

 

[g155091kei001.jpg]

Amendment Number 1
to Master Loan and Security Agreement No. 21379-70000

 

This Amendment Number 1 made this 20th day of June, 2012, to Master Loan and
Security Agreement No. 21379-70000 dated June 25, 2010, (together with all
addenda, amendments, schedules, and riders thereto, the “Agreement”), between
Banc of America Leasing & Capital, LLC (“Lender”) and James Construction Group
L.L.C. (“Co-Borrower”) and Stellaris LLC (“Co-Borrower”) (each a Co-Borrower
herein, together referred to as “Borrower”).

 

W I T N E S S E T H:

 

WHEREAS, Lender and Borrower are parties to the Agreement; and

 

WHEREAS, Lender and Borrower desire to amend certain provisions of the
Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual obligations
hereinafter contained, and for the other good and valuable consideration, the
receipt whereof is hereby acknowledged, the parties hereto agree to amend the
Agreement as follows:

 

1.     Section 13 is hereby deleted in its entirety and replaced with the
following:

 

“13. Financial and Other Data. (a) During any Equipment Note Term, Borrower
shall (i) maintain books and records in accordance with generally accepted
accounting principles consistently applied (“GAAP”) and prudent business
practice; (ii) promptly provide Lender, within 120 days after the close of each
fiscal year, and, upon Lender’s request, within 45 days of the end of each
quarter of Borrower’s, ARB, Inc.’s (“ARB”), any Guarantor’s and any of their
Affiliates’ fiscal year, a copy of financial statements for Borrower, ARB, each
Guarantor and each of their Affiliates requested by Lender, in each case
prepared in accordance with GAAP and (in the case of annual statements) audited
by independent certified public accountants and (in the case of quarterly
statements) company prepared and certified by the chief financial officer of
Borrower, ARB, Guarantor or any of their Affiliates, as applicable; provided,
however, that for so long as Borrower, ARB, any such Guarantor, or any of their
Affiliates is legally and timely filing annual and quarterly financial reports
on Forms 10-K and 10-Q with the Securities and Exchange Commission which are
readily available to the public, the filing of such reports shall satisfy the
foregoing financial statement reporting requirements for such entity; and
(iii) furnish Lender all other financial information and reports and such other
information as Lender may reasonably request concerning Borrower, ARB, any
Guarantor, any of their Affiliates and their respective affairs, or the
Equipment or its condition, location, use or operation.

 

(b) Borrower represents and warrants that all information and financial
statements at any time furnished by or on behalf of Borrower, ARB, any
Guarantor, or any of their Affiliates are accurate and reasonably reflect as of
their respective dates, results of operations and the financial condition of
Borrower, ARB, such Guarantor, any of their Affiliates or other entity they
purport to cover. Credit and other information regarding Borrower, ARB any
Guarantor or their Affiliates, any Equipment Note or Equipment may be disclosed
by Lender to its Affiliates, agents and potential Assignees, notwithstanding
anything contained in any agreement that may purport to limit or prohibit such
disclosure.”

 

2.     Except as amended hereby, the Agreement shall remain in full force and
effect and is in all respects hereby ratified and affirmed. Capitalized terms
not otherwise defined herein shall have the meanings ascribed them in the
Agreement.

 

IN WITNESS WHEREOF, the parties hereunto have caused this instrument to be
executed by their duly authorized officers as of the day and year first above
written.

 

Banc of America Leasing & Capital, LLC (Lender)

James Construction Group, L.L.C. (Co-Borrower)

 

 

By:

/s/ Freda Akuffo

 

By:

/s/ John Perisich

 

 

 

 

 

Printed Name:

Freda Akuffo

 

Printed Name:

John Perisich

 

 

 

 

 

Title:

Assistant Vice President

 

Title:

Manager

 

 

 

 

 

 

 

 

 

 

 

Stellaris LLC (Co-Borrower)

 

By: Primoris Services Corporation (fka Primoris Corporation), its Member

 

 

 

By:

/s/ Alfons Theeuwes

 

 

 

 

Printed Name:

Alfons Theeuwes

 

 

 

 

Title:  

Senior Vice President

 

1

--------------------------------------------------------------------------------